Citation Nr: 1444528	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  14-14 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than June 11, 2008 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than December 1, 2008 for award of additional compensation benefits for the Veteran's spouse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and January 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois that granted service connection for PTSD and awarded additional compensation benefits for the Veteran's spouse, respectively.  In August 2014, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of the Veteran's entitlement to an effective date earlier than June 11, 2008 for the grant of service connection of posttraumatic stress disorder (PTSD) and his entitlement to an effective date earlier than June 11, 2008 for award of additional compensation benefits for the Veteran's spouse are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

VA was given sufficient information to identify the Veteran's dependent spouse in November 25, 2008, which is within one year of the September 2009 rating decision that established service connection for PTSD effective from June 11, 2008.


CONCLUSION OF LAW

The criteria for an effective date of at least June 11, 2008 for award of additional compensation benefits for the Veteran's spouse are met.  38 U.S.C.A. §§ 5101, 5110, 5111, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.4, 3.31, 3.204, 3.213, 3.401 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2002).  An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).  An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a Veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 3.4(b)(2) (2014).

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) Date of claim. This term means the following, listed in their order of applicability: (i) Date of Veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise (ii) Date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request.  (2) Date dependency arises.  (3) Effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action.  (4) Date of commencement of Veteran's award.  38 C.F.R. § 3.401(b) (2014).

Regarding establishing entitlement to a higher rate of compensation based on the existence of a dependent, VA will require evidence which satisfies the requirements of 38 C.F.R. § 3.204.  38 C.F.R. § 3.213(a) (2014).  38 C.F.R. § 3.204 provides the following:

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage . . . provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child.  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits (see 38 C.F.R. § 3.216 ).  38 C.F.R. § 3.204(a)(1) (2014).

In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has found that while acceptance of a claimant's written statement may be evidence of the existence of a dependent, it is only acceptable when it contains specific, required information.  See McColley v. West, 13 Vet. App. 553, 557 (2000).

In the present case, the evidence shows that the Veteran has had combined disability rating of 100 percent from June 11, 2008; thus, the 30 percent threshold for applicability of the dependency provisions has been met.  See 38 C.F.R. § 3.4(b)(2).

The Veteran seeks entitlement to an effective date earlier than December 1, 2008 for the addition of his spouse A.M. (also identified as "A.H.") as his dependent.  

It is undisputed that the Veteran submitted this evidence on November 25, 2008.  The Board notes that an award of additional compensation on account of dependents shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b).  Here, the evidence shows that VA was given sufficient information to identify A.M. as the Veteran's dependent in a pension eligibility verification report dated November 25, 2008.  Thus, as this information was provided within one year of the September 2009 rating decision that established service connection for PTSD, the Board finds that the award of additional compensation benefits for the Veteran's spouse is warranted from at least June 11, 2008, which is the effective date of the rating and date of claim of the qualifying disability.  

ORDER

Subject to the law and regulations governing payment of monetary benefits, an effective date of June 11, 2008, for the award of additional compensation benefits for the Veteran's dependent spouse, is granted.


REMAND

On October 1, 1990, the Veteran submitted a claim for service connection for a mental disorder, PTSD, loss of memory, and migraine headaches.  In a February 1991 rating decision, the RO denied the Veteran's claim for PTSD.  The Veteran did not appeal the decision, and new and material evidence was not received within one year of notification of the decision.  Thus, the February 1991 decision became final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 19.118, 19.153 (1979); 38 C.F.R. § 3.156(b) (2014).

The Veteran submitted another claim of service connection for PTSD on June 11, 2008, from which this appeal arises.  Following an August 2009 VA examination during which the Veteran was initially diagnosed with PTSD and an August 2009 VA memorandum corroborates the Veteran's reported PTSD stressor based on records from the U.S. Army Joint Records and Research Center (JSRRC), the RO granted service connection for PTSD in a September 2009 rating decision, effective from June 11, 2008.  The Veteran contends that this grant of service connection should date back to the date of his original claim-October 1, 1990.

The Board notes again that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  In light of this principle, the Board also notes that when VA receives relevant official service department records that existed and had not been associated with the claims file at the time of a prior final decision, VA will reconsider the prior decision without requiring new and material evidence.  38 C.F.R. § 3.156(c).

Accordingly, the Board finds that the February 1991 decision did not become final, as the August 2009 letter documenting the JSRRC's corroboration of the Veteran's in-service PTSD stressor qualifies as an "official service department record."  See Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the regulation requiring VA to reconsider a claim when it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when the claim was first decided is applicable to unit records provided to the RO by the U.S. Armed Services Center for Research of Unit Records (USASCRUR)).  Thus, the Veteran may be entitled to an effective date as early as October 1, 1990.

In assessing whether the evidence shows that the Veteran had PTSD prior to his current June 11, 2008 effective date for service connection, the Board notes that the record shows that the Veteran has received treatment for an adjustment disorder and dysthymic disorder in addition to various psychiatric symptoms since at least May 1984, but the record is negative for a diagnosis of PTSD before August 2009.  Thus, because a medical diagnosis of PTSD is needed to support a grant of service connection, the Board finds that a remand is necessary to obtain a retrospective medical opinion to determine the date of onset of the Veteran's PTSD, in light of the August 2009 memorandum that corroborates the Veteran's PTSD stressor and the Veteran's history of psychiatric treatment.  See Young v. McDonald, 2013-7116, 2014 WL 4400766 (Fed. Cir. Sept. 8, 2014) (service connection for PTSD requires medical evidence diagnosing the condition); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation).  If it is found that the Veteran's PTSD had onset before his current June 11, 2008 effective date, the Board finds that the evaluating clinician should also provide a retrospective medical opinion addressing the symptoms and severity of his PTSD for the relevant period-from the date of onset to June 11, 2008.

The record shows indicates that the Veteran is in receipt of benefits from the Social Security Administration (SSA) and a March 2011 VA Form 21-4142 indicates that the Veteran was treated by "Alexian Brothers" and "Dr. Grieg" for a psychiatric disorder.  The Board finds that these records have not been associated with the claims file and VA must assist the Veteran in obtaining these records.  38 U.S.C.A. § 5103A (West 2002).

In addition, the Board finds that the issue of the Veteran's entitlement to an earlier effective date for his service-connected PTSD is inextricably intertwined with the issue of his entitlement to an earlier effective date for the addition of his spouse to his award.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  Thus, the Board finds that the issue of the Veteran's entitlement to an effective date earlier than June 11, 2008 for award of additional compensation benefits for the Veteran's spouse must also be readjudicated in light of subsequent determinations that will be made with regard to his claim for an earlier effective date for PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  Contact SSA and request that it provide an electronic (or if unavailable, paper) copy of all materials, to include medical records and disability benefits determinations, considered in conjunction with the Veteran's claim for SSA benefits.  Also, contact the Veteran and request that he provide, or authorize VA to obtain, records of his treatment by Alexian Brothers and Dr. Grieg.

The RO must make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request to obtain records would be futile.  Once obtained, associate these records with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  After associating any records obtained by way of the above development, obtain a retrospective opinion from an appropriate VA clinician as to (1) the date of onset of the Veteran's PTSD, and (2) the nature and severity of the Veteran's PTSD for the period under review (i.e., from the date of onset to June 11, 2008).  In providing this opinion, the reviewing clinician is asked to consider the August 2009 memorandum that corroborates the Veteran's PTSD stressor and the Veteran's psychiatric history, to include consideration of the lay statements of record.

The claims file should be made available to the clinician and review of the file should be noted.  All opinions provided should be supported by rationale.  If the evaluating clinician is unable to provide an opinion without resort to speculation, the clinician should explain why that is so and note whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After ensuring that the requested development is completed and the examinations are adequate, readjudicate the Veteran's claims of entitlement to an earlier effective date for his service-connected PTSD and his entitlement to an effective date earlier than June 11, 2008 for the addition of his spouse to his award.  If any benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


